Title: To James Madison from James Barbour, 29 January 1812 (Abstract)
From: Barbour, James
To: Madison, James


29 January 1812, Richmond. Transmits at the request of the General Assembly of Virginia “the enclosed preamble and resolutions of that body, concerning certain measures of the General Government connected with our Foreign relations.”
 
[Enclosure]
State of Virginia, Jany 25th. 1812.
The General Assembly of Virginia have beheld with deep sensibility the flagrant violations which the great Belligerents of Europe have practiced upon the rights of neutrality, as established upon the principles of universal law, and sanctioned by the acquiescence of the whole civilized world for many ages. These violations have driven all the nations of Europe into a war, alike unexampled in it’s ravages, and its consequences: And, whilst the United States have kept out of it’s vortex, and most scrupulously adhered to the duties devolved upon them, by treating all with equal impartiality; they have, from year to year, indulged the illusive hope that reflection would bring back the aggressors to a sense of justice, and returning reason would ensure to the long violated immunities of the persons and property of their citizens an exemption from the war committed upon them. France has paused in her career of hostility, and thereby afforded to her rival, England, an opportunity of performing her solemn promises without a compromitment of her pride; and it was expected by the Government and people of the United States, that the proofs of this pause, presented in an unquestionable shape to the British Ministry, would have been promptly followed by a repeal of the orders in Council; but fatal experience has produced the painful conviction that in this just expectation they have been mistaken. And regardless of all principle, the bold avowal has been made by Great Britain, that the permitted admission of her fabrics into the Continent of Europe, through neutral vessels, was an indispensible preliminary to the termination of her aggressions; a condition which the United States have no right to demand in relation to the produce of their own soil or manufactories, and which their honor forbids them to demand at the instance and for the benefit of another. With a knowledge of this avowal, and the daily evidence that Great Brittain executes her orders in their living spirit, which is war upon us of the most aggravated species, a further indulgence of hope is allied with disgrace, and forbearance becomes criminal. And although this Assembly confide in the patriotism of the Congress and Executive of the United States to assert the rights of the nation, in the manner it’s honor requires; and as regards themselves, this expression of their opinion may be superfluous; yet influenced by the examples of preceding legislatures at times less momentous than the present; and apprehensive that their silence will be misconstrued into indifference or distrust; more especially, as the Minister plenipotentiary of Great Britain, in his correspondence with the Government of the United States recently published, has opposed, to the Act of the Executive and the evidence on which it was predicated, a presumed disagreement, as to the fact upon which he decided and the justice of the measure that he had adopted, by “all the legal authorities in the United States”; and because we believe the measures of hostility pursued by the British Government against us are persisted in, in the belief that we are a divided people; this Assembly declare their Conviction to be, that not only “all the legal authorities of this state,” but the people also, from whom the former derive their powers, concur in the sentiment of Confidence in the Government of the Union, and a firm resolution to support it in the redemption of it’s plighted faith, “to maintain the rights, honor and independence of the United States.” And actuated by a sacred regard for the Constitution and liberties of United America, sanctioned by the wisdom of their fathers, and consecrated with their blood; they will not withhold the testimony of their confidence, and the solemn assurance of their co-operation to meet the Crisis with the firmness of men; and the determination of freemen—Therefore,
Resolved, that this Assembly, speaking, as they believe they do, the voice of the people of this Commonwealth, have viewed with approbation the uniform zeal with which just remonstrances have been made by the General Government for the purpose of obtaining from Great Brittain, by honorable negociation, a redress of the many wrongs inflicted upon us by her orders in Council, and other measures equally hostile to the interest of the United States.
Resolved as the opinion of this Assembly, that however highly we value the blessings of peace, and however we may deprecate the evils of war, the period has now arrived when peace as we now have it, is disgraceful, and war is honorable.
Resolved, that this Assembly will support the General Government in all constitutional and legitimate measures which may be adopted in vindication of the Rights and interest of the people of the United States, and in support of the Character and dignity of the Government thereof; and for these purposes, we pledge “our lives, our fortunes and our sacred honor.”
Resolved, that the Executive of this State, be requested to transmit the foregoing preamble and resolutions to the Executive and Legislatives departments of the General Government.
